EXAMINER’S COMMENT/REASONS FOR ALLOWANCE

EXAMINER’S COMMENT
Drawings
The objection to the Drawings is withdrawn in response to the Amendments filed on November 19, 2021.

Claim Rejections - 35 USC § 112
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on November 19, 2021.

Allowable Subject Matter
Claims 1-7 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, Oishi et al. (US 2017/0194677), fails to teach or suggest the assembled battery of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724